Case: 15-13184   Date Filed: 01/25/2016   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-13184
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 9:08-cr-80103-DTKH-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

TERRY JOHNSON,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (January 25, 2016)

Before JORDAN, JULIE CARNES and BLACK, Circuit Judges.

PER CURIAM:
              Case: 15-13184     Date Filed: 01/25/2016    Page: 2 of 2


      Neison Marks, appointed counsel for Terry Johnson in this appeal from the

denial of 18 U.S.C. § 3582(c)(2) relief, has moved to withdraw from further

representation of the appellant and filed a brief pursuant to Anders v. California,

386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of

the entire record reveals that counsel=s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel=s motion to withdraw is GRANTED, and the

denial of Johnson’s § 3582(c)(2) motion to reduce his sentence is AFFIRMED.




                                          2